Exhibit 10.2


AMENDMENT TO THE
XBOX 360 PUBLISHER LICENSE AGREEMENT
(TERM)
This Amendment to the Xbox 360 Publisher License Agreement (this “Amendment”) is
effective as of September 29, 2017 (the “Amendment Effective Date”), by and
between Microsoft Corporation, a Washington corporation (“Microsoft”), and
Take-Two Interactive Software, Inc. (“Publisher”), and supplements that certain
Xbox 360 Publisher License Agreement between the parties dated as of November
17, 2005, as amended (the “Xbox 360 PLA”).
RECITALS
A.
Microsoft and Publisher entered into the Xbox 360 PLA to establish the terms
under which Publisher may publish video games for Microsoft’s Xbox 360 video
game system.

B.
The parties now wish to amend certain terms of the Xbox 360 PLA as set forth
below.



Accordingly, for and in consideration of the mutual covenants and conditions
contained herein, and for other good and valuable consideration, receipt of
which each party hereby acknowledges, Microsoft and Publisher agree as follows:
1.Definitions. Unless defined in this Amendment, capitalized terms shall have
the same meanings as those ascribed to them in the Xbox 360 PLA.
2.    Term. Section 17.1 of the Xbox 360 PLA shall be deleted in its entirety
and replaced with the following:
17.1    Term. The term of this Agreement shall commence on the Effective Date
and shall continue until March 31, 2019. Unless one party gives the other notice
of non-renewal within sixty (60) days of the end of the then-current term, this
Agreement shall automatically renew for successive one (1) year terms. If the
Agreement will expire, the parties will agree on a plan to allow Xbox 360 users
who purchase Xbox Live-enabled Software Titles near the expiration date to
access and use the Online Content of such Software Titles on Xbox Live for a
commercially reasonable time after expiration.
3.    Except and to the extent expressly modified by this Amendment, the Xbox
360 PLA shall remain in full force and effect and is hereby ratified and
confirmed. In the event of any conflict between this Amendment and the Xbox 360
PLA the terms of this Amendment shall control.
   
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the Amendment Effective Date.




[SIGNATURE PAGE TO FOLLOW]


Microsoft Corporation
Take-Two Interactive Software, Inc.
Signature: /s/ Annie Neudorfer
Signature: /s/ Dan Emerson


Name: Annie Neudorfer
Name: Dan Emerson


Title: Xbox Program Manager
Title: EVP & GC


Date: 12/5/2017
Date: 12/5/2017







PAGE 1
AMENDMENT TO THE XBOX 360 PLA (2017)

